Grant, J.
(dissenting). Plaintiff is a Michigan corporation, engaged in the manufacture and sale of salt. Its plant is located in Wayne county. Its capacity was about 900 barrels per day. It had been engaged in the business for eight years. Its corporators were W. P. Mulkey, his two sons, John and Owen, and one Button. John was president, W. P. the vice-president, Owen secretary and treasurer, and Button the general superintendent.
The defendant is a corporation, organized in March, 1899, under the laws of the State of New Jersey; is engaged in the manufacture, purchase, and sale of salt, cooperage, etc., in the State of New York and other places. Its organizer was one Archibald S. White. Walter S. Eddy, of Saginaw, was its manager for Michigan, and Clarence M. Ireton was assistant manager. How many plants it owned does not appear, but it owned one in New York State, and subsequently acquired the ownership of at least one or more in Michigan.
In June, 1899, it began negotiations with the plaintiff for the purchase of its entire product, at a certain price *123and for a certain period. White carried on the. negotiations. Negotiations continued for some time; several contracts were drawn, and finally one was drawn, and submitted to the attorney for the plaintiff by Mr. Mulkey. The attorney informed him that it was void under the anti-trust law of Michigan, because it provided for closing down their plant upon receiving 60 days’ notice from the National Salt Company to do so, that the stockholders of the Detroit Salt Company agreed not to engage in the manufacture of salt east of the Rocky mountains during the life of the contract, and that it agreed not to increase the capacity of its plant. These provisions were eliminated, and the contract which forms the basis of the present litigation was executed. It seems important to give this contract in full. It reads as follows:
“ This agreement, made this twenty-eighth day of July, 1899, between the Detroit Salt Company, a corporation of Michigan, its successors or assigns, party of the first part, and the National Salt Company, a corporation of New Jersey, its successors or assigns, party of the second part,
“ Witnesseth: That for and in consideration of the sum of one dollar ($1) and other valuable consideration, paid by the party of the second part to the party of the first part, receipt of which is hereby acknowledged, the party of the first part hereby sells to the party of the second part their production of salt made at their works, situated on the line of the Wabash Railroad, in Wayne county, State of Michigan, for the term of five (5) years, commencing on the first day of October, 1899, upon the following terms and conditions:
“I. For the first 300,000 barrels of salt, of 280 lbs. each, delivered per annum, 33c for each and every 280 lbs. of No. 1 Medium salt, and 28c for each and every 280 lbs. of No. 2 Medium salt, delivered on warehouse floor of plant of party of first part. For' any salt manufactured in excess of 300,000 barrels, price shall be fifteen cents (15c) per 280 lbs. of salt, delivered as aforesaid. Any dairy or table salt which may be required by • second party will be furnished by first party, within their capacity to produce same, at 45c per 280 lbs.
*124‘ ‘ II. Invoices for shipments shall be rendered promptly, and statements shall be rendered upon the last working day of each month for shipments made during that month. Payments therefor shall be made not later than the 15th day of the next month succeeding shipment for all invoices, except such invoices concerning which there may be a dispute as to quantity or quality; such invoices to be settled when adjustment has been agreed upon.
‘ ‘ III. Should party of the second part fail to remove salt hereby sold, in sufficient quantities so as to enable the party of the first part to run said plant to its full capacity, thereby necessitating the suspension of manufacture in all or any part of said plant, because of lack of storage room due to failure of party of second part to remove said salt, then, five days after due notice in writing to second party of such failure, the party of the second part shall pay to the party of the first part, as liquidated damages, the sum of 16c per 280 lbs. of salt not manufactured in consequence thereof, for a period of time not exceeding six months in the aggregate in any one year; and for any time exceeding six months in any one year (dating from the date of this agreement), the sum of 32c pet barrel upon estimated capacity of said plant or any portion thereof that may be closed down in consequence of the failure of said party of the second part to remove salt as heretofore agreed. The capacity of said plant to be determined by taking 150 barrels of salt, of 280 lbs. each, as an average daily production of each pan, and multiplying the same by the number of pans idle, not exceeding six, however, that being the number in said plant,
‘ ‘ IV. It is distinctly understood that the party of the first part makes no obligation to deliver a specific quantity of salt, but they do agree to deliver to the party of the second part their entire production, and their failure to do so shall be settled by liquidated damages to be paid the party of the second part by the party of the first part, of thirty-five thousand ($35,000) dollars per year.
‘ ‘ V. And the party of the first part does hereby license the party of the second part to the exclusive name as trade-mark, and to the organization, of the Detroit Salt Company, during the period of this contract.
“Vi. Party of the second part hereby agrees to ship via Wabash Railroad the entire production of salt hereby purchased, providing the facilities furnished and the rate of freight made by the Wabash Railroad Company are as *125advantageous as those given by competitive lines, and the prevailing freight differential between Saginaw Valley points, Cleveland, and Detroit maintained. It is understood in this' connection that any favorable privileges granted by the Wabash Railroad Company, and now enjoyed by the party of the first part, shall accrue to the advantage of the party of the second part.
“VII. The party of the first part agrees to assign all contracts for cooperage, specifically described in Exhibit A hereto attached, to the party of the second part, and to sell to the party of the second part all cooper stock, bags, and pockets that said party of the first part has on hand October 1st, at cost; also to sell all salt on hand on October 1st, at the same price as stated in paragraph one.
“VIII. In the event of the destruction of the plant belonging to the party of the first part, as a whole or in part, by fire or other cause, they shall have the privilege of rebuilding the same to its present capacity.
“ It is understood that the price named herein is based upon the present price of fuel, which is $1.25 per ton for Pittsburg No. 8 coarse slack, and $1.10 per ton for Hocking coarse slack, f. o. b. Detroit. Any advance in same .is to be borne by the party of the second part, and any decline to accrue to their benefit.”
The parties carried out the provisions of this contract until the 14th of March, 1901, when the warehouses of plaintiff were filled so that it was impossible for it to operate its plant. It thereupon served notice upon defendant that its warehouses were filled, and that, unless the salt was removed, it would be obliged to shut down. The salt was not removed, the plant was shut down, and so remained until the commencement of this suit.. The defendant paid the stipulated damages up to July 15th. During that time it had removed some salt, for which it paid. On August 15,1901, it failed to pay for the July shipment, or the stipulated damages, and on August 17th plaintiff commenced this suit by attachment, and levied on defendant’s property, consisting of bags, cooperage, etc., at the plaintiff’s works. The defendant gave a bond, and the property was released. With its plea of the general issue, defendant gave notice of certain alleged breaches of the contract.
*126The court instructed the jury as follows:
“The defendant does not deny that it entered into the contract, but sets up here, as a ground of defense, that this contract is entirely illegal; that the object of entering into this contract was to increase the price of salt; that in fact it was an agreement or understanding between the plaintiff and defendant, and that the result of this agreement or understanding was well known to the plaintiff and defendant both, that the result of this contract would be to increase the price of salt to the consumer, and that it was in violation of the laws of this State.
“Now, before proceeding further to discuss this case, or to charge you on this matter, I propose to call your attention to the provisions of the statute in this regard. The statute is as follows:
“ ‘ That a trust is a combination of capital, skill, or arts, by two or more persons, firms, partnerships, corporations, or associations of persons, or of any two or more of them, for either, any, or all of the following purposes:
“ ‘ 1. To create or carry out restrictions in trade or commerce;
‘“2. To limit or reduce the production, or increase or reduce the price, of merchandise, or any commodity;
“ ‘ 3. To prevent competition in manufacturing, making, transportation, sale, or purchase of merchandise, produce, or any commodity ;
“ ‘4. To fix at any standard or figure, whereby its price to the public or consumer shall be in any manner controlled or established, any article or commodity of merchandise, produce, or commerce intended for sale, barter, use, or consumption in this State.’ Act No. 255, Pub. Acts 1899, § 1.
“Now, if, gentlemen of the jury, the intent and purpose of the parties entering into this contract was to produce any of the results mentioned in the statute, and which I have enumerated to you by reading from it, — if this contract was for any of these purposes entered into between these parties, and both these parties knew it and understood it, — that contract would be absolutely void, and the plaintiff could not, in this case, recover for any breach of that contract; this contract could neither be enforced in a court of law, nobody could be compelled to perform it, neither could either party recover from the other any damages on account of a breach of that contract. It is claimed, I say, by the defendant in this case, that this was the object and aim of that contract, that the National *127Salt Company was a‘ large organization, doing business in various parts of the United States, and that, as such organization, it was its object and purpose to procure the outputs of other manufacturing establishments in the same line of business, so that it could manipulate or control the price at which the- commodity produced by these companies should reach the consumer; and if you shall find that it was the object and purpose of the National Salt Company to bring about these results, and this contract was entered into, that was entered into, with that knowledge, and for the purpose of aiding them in the perpetuation of this result, then that knowledge or intent or purpose on the part of the plaintiff in this suit would be a participation in the results which the National Salt Company sought to accomplish; and, if they did this, it would be in violation of law, and, being in violation of law, would be absolutely void, as far as being a contract is concerned, and it could not be enforced, nor could anything be recovered for damages for the breach of such a contract.
“It is claimed on the part of the plaintiff that they entered into this contract with no such purpose, but that they entered into this contract for the purpose of selling their entire output of salt. They have a right to enter into a contract of that character; anybody has a right to sell the entire product of any manufacturing establishment that it may own, to anybody, at the best possible price they can get for it, and, if that is entered into simply for the purpose of disposing of their own goods at the most advantageous price they can obtain for them, it is not in any sense a violation of law. It is only a violation of law when the contract is entered into for the purpose of accomplishing certain results that will affect the rights of the general public, as far as the price is concerned, in obtaining that article in the open market. If, I say, they entered into this contract just simply for the purpose of selling their own goods, it would be a legal contract, and any breach of it by either party to it would be a subject that might be brought into court in the proper form of action, and for the breach of such a contract the parties might recover. But if this contract was entered into for the purpose of, and did have a tendency, or it was the object, to decrease the amount of this article produced, or to shut down the works, so that the article could not be produced, or by the shutting down of these works for any time, no *128matter how long, it would in any way affect, and it was for the purpose of affecting, the general price of this commodity, it would be a violation of law, and would be void; and if it in any sense had this effect, or was entered into for this effect, and was fraudulent in any respect, it would so taint the whole contract' as to make the whole contract void.”
Plaintiff recovered verdict and judgment.
1. The instructions of the learned judge, above quoted, are based upon the decisions of this court. Richardson v. Buhl, 77 Mich. 632 (43 N. W. 1102, 6 L. R. A. 457); Western Wooden-Ware Ass’n v. Starkey, 84 Mich. 76 (47 N. W. 604, 11 L. R. A. 503, 22 Am. St. Rep. 686); and Clark v. Needham, 125 Mich. 84 (83 N. W. 1027, 51 L. R. A. 785, 84 Am. St. Rep. 559). In those decisions many authorities are cited sustaining the views therein expressed. There is no occasion here for a discussion of the principle or of the decisions governing contracts in restraint of trade, or to limit production, or to enhance prices. The sole contention of the learned counsel for the defendant is that the contract which forms the basis of this, suit is conclusively shown by the evidence to be void under the statute of this State known as the anti-trust law, and void as well at the common law, as a combination in restraint of trade. They insist, therefore, that the court should have directed a verdict for the defendant.
The controversy is between two corporations. The commodity which was the subject of the contract is one of the necessaries of life, and is used in every household. The feeling among the people is very general and very strong against combinations of the character here alleged. Jurbrs would naturally find against a contract clearly designed to enhance prices and limit the output of one of the necessaries of life. The defendant was represented upon the trial by able attorneys. The instructions of the court were clear and explicit that contracts of the character which defendant alleged this to be are absolutely void, and that, if the jury found this one to be of that character, they must find for’ the defendant. There is *129certainly no ground for saying that there would be a natural prejudice against the defendant, except that it may be said that persons do not look with favor upon a party who pleads his own turpitude, and his own intentional violation of law, as a defense to the violation of a contract he has solemnly made. The defense interposed a reason which, if true, would tend to remove all prejudice upon that ground, viz.: It is claimed that plaintiff first violated the contract. The circuit judge was of the opinion that there was a conflict of evidence for the jury to pass upon. The jury did pass upon it, and found that the contract was legal. This court is now asked to set aside this verdict and judgment because there is no evidence to sustain them. A verdict based upon no evidence would, under such circumstances, be, at least, very unusual. The position taken has forced upon us a careful examination of the evidence. This is not a proceeding on the part of the government by quo warranto to annul defendant’s charter, nor a proceeding in equity, where it is the duty of the court to examine the evidence and render a decree or judgment in accordance with the preponderance of evidence. If'there is any evidence which fairly tends to support the validity of this contract, the question belonged to the jury, and not to the judges.
In the main brief for the appellant no claim or intimation is made that any provision is void upon its face. In their supplemental brief they say:
“In paragraph 1 of the contract declared upon, plaintiff is to receive 33 cents per barrel for its salt in bulk up to 300,000 barrels annually, and for any over that amount it is to receive but 15 cents per barrel. Was not this provision a limitation upon production ? Fifteen cents per barrel, from the evidence, appears to be a ruinously low price.”
Three hundred thousand barrels was the full output of plaintiff’s plant at the time. Whether the price was ruinously low would depend upon the cost of production. Counsel do not cite us to any testimony in the. record to *130show what it cost per barrel to produce the salt upon the warehouse floors of the plant. There is evidence that salt, about that time, was selling at $2 per ton in bulk. This court cannot take judicial notice that the price of salt was ruinously low. If the learned counsel intended to raise this point, it was incumbent upon them to give the court below, as well as this court, reliable proof of the cost of production. The mere fact that a price was fixed for the full output of the plant, and a lesser price for the amount produced in excess thereof, provided the company should see fit to-enlarge its plant, is not evidence of an unlawful intent to limit the output. So far as the record shows, the profits, at the contract price, may have been very large. There is nothing unlawful in parties agreeing to pay so much per barrel, pound, or bushel for a certain amount of a product, and a less or greater price for that which is produced over that amount.
Counsel also state that the following provision renders the contract void:
“And the party of the first part does, hereby license the party of the second part to the exclusive name as trademark, and to the organization, of the Detroit Salt Company, during the period of this contract.”
Counsel say:
“A sale could be accomplished in a few lines. A sale could also be accomplished without the clause just quoted. We claim that the contract, construed by itself, provides for a combination of the capital, skill, and arts of the two corporations.”
If this be true, is it unlawful for two corporations to combine their capital, skill, and arts ? Is it unlawful for one producer to sell his product to another ? Counsel do not argue what the above language, “ the license to the organization of the Detroit Salt Company during the period of this contract,” means. We think it a fair construction to say that it means that the defendant was entitled to the use of the organization of the company in making sales of the salt purchased and to be delivered *131under the contract. It might be advantageous to the defendant to make such sales under the name and trademark of the organization of the plaintiff. We do not think it means that the defendant was entitled to take possession of the property and run the plant, or that the result was to place this foreign corporation in the place of the plaintiff in its relation to the laws of this State. The evidence discloses no attempt whatever upon the part of defendant to act upon this clause, whatever it may mean, except to use the trade-mark. Counsel insist that a provision like this was condemned in State, ex rel. Attorney General, v. Standard Oil Co., 49 Ohio St. 137 (30 N. E. 279, 15 L. R. A. 145, 34 Am. St. Rep. 541). I have read the contracts in that case, and I find no provision whatever in them like this, and no similarity in the contracts involved in that case and this. The above statements, taken from the defendant’s supplemental brief, are contained under the title “Analysis of the Evidence.” Under the title “Argument,” in the same brief, the questions are not discussed at all.
The contract provides for the sale to the defendant of all plaintiff’s product for five years, at a price based upon the average price for the three years preceding its date, to be delivered in plaintiff’s warehouse, payments for the product shipped to be made each month. It stipulates, liquidated damages for violation of the contract by either of the parties. The law not only sanctions, but approves, such provisions, and it is not the province of courts to say whether the damages so stipulated are reasonable or unreasonable. If plaintiff violates the contract, it is to pay 135,000 per year. If defendant violates it, it shall pay 16 cents per barrel upon the capacity of the plant, estimated in the way therein provided, for the period of six months in any one year. There is nothing in these provisions indicating the purpose to enhance the prices or to limit production. These provisions were legitimate, and are no evidence of intent to evade the law. 1 Suth. Dam. § 279. The severe penalty attached to a violation of the contract *132by either is very potent evidence of an intent to keep the plant running. It seems to me entirely clear, therefore, that this contract upon its face is legal, and can only beheld void by evidence aliunde the contract. Before discussing this evidence, it may be well to state some of the-principles governing cases of this character.
A manufacturer may sell his entire product to another manufacturer, or to any one willing to buy. Two or more individuals may consolidate their business, and two or more corporations may do likewise. It is only when done with intent to enhance prices or to limit the output, or some similar wrongful purpose, that it comes within the inhibition of the law, It is not enough to render the contract illegal that the defendant intended to accomplish such illegal purpose. Plaintiff may even have known that the defendant intended to get control of all the salt manufactories of the country, and thus enable it to fix prices and limit the output, but this would not be sufficient to prevent plaintiff from selling its product or its plant to it. Both must participate in the intent. In Gregory v. Wendell, 40 Mich. 437, Justice Cooley stated the legal proposition thus:
“Neither can any question exist that if one party to a transaction contemplates an actual purchase, or the other an actual sale, the transaction may be perfectly valid, irrespective of any illegal views or purposes that may have been indulged by the other.” •
The same rule governs here as that which governs transfers of property with intent to defraud creditors.
Plaintiff made its case by proving the contract, its violation by the defendant, and plaintiff’s damage. This damage consisted of two elements: First, the salt which defendant had received and not paid for, and, second, the stipulated damages resulting from defendant’s failure to remove the salt, in consequence of which plaintiff was compelled to shut down its plant. The onus probandi was upon the defendant to prove the illegality of the contract. When one sets up his own turpitude and fraud as *133a defense to a contract he has deliberately made, it is certainly incumbent upon him to establish its illegality by clear proof. Defendant’s manager sat in the court-room during the progress of this trial. He had knowledge of all the facts which, if the defense be true, would clearly establish the illegality of the contract. Its president, White, who negotiated the contract, could have been produced. Neither chose to testify. Under' such circumstances, the evidence is rightfully construed most strongly against the defendant. A party litigant cannot claim the consideration of a court or jury when he sits by, with the knowledge of the facts locked up in his breast, and chooses not to disclose them for the guidance of the court and jury.
Defendant sought to establish the illegality of the contract by the cross-examination of plaintiff’s witnesses, by their contracts previously prepared, by certain letters which passed between Mr. White, the defendant’s president, and Mr. Mulkey, the plaintiff’s president, and by the fact that the price of salt advanced afterwards. No notice of this defense was given in the pleadings. No such defense was intimated until the cross-examination of plaintiff’s president. The court at first ruled the defense to be inadmissible under the pleadings, but, when his attention was called to the ruling in Richardson v. Buhl, the defense was admitted.
One or more prior contracts had been prepared and signed by the officers of plaintiff and defendant. They contained terms which rendered them void under the law, for the reasons above stated. When the previous contraci was submitted to plaintiff’s attorney, he advised it that il was illegal, specifying the reasons. The defendant’s attorney, on cross-examination of plaintiff’s officers, questioned them very searchingly as to the purpose, motives, and intent in executing this contract; and as well the previous contracts. They testified that the sole purpose was to effect a sale of the product of their plant, that they had no other object in view, and that they did not intend any violation of the law. Mr. Mulkey, plaintiff’s presi*134dent, testified that it was the distinct understanding, when the contract was made, that' their works should run continuously; that, when the contract was made, it was. not entered into with the expectation of limiting the production of plaintiff’s plant; that he never saw any contract made between the defendant and any other company, and did not know the contents of any, though he knew that they were seeking contracts. That it was understood that plaintiff’s plant should be run to its full capacity appears from a letter of defendant’s Michigan manager, dated November 8, 1899, in which he said:
“ Our agreement with you is to keep you free of salt, so-that your works can run to the full capacity, and to do this you must arrange to load more than one car of bulk salt per day.”
None of plaintiff’s stockholders owned any stock in the defendant company at the time. Some of them bought some afterwards in the open market, and subsequently sold it. There is nothing in this record to show that the plaintiff or its stockholders expected to profit in any other way than by a sale of the product of plaintiff’s plant. Its-attorney, W. J. Gray, of Detroit, advised the plaintiff that its prior contract was void, and he drew the one now in suit, and advised it that it was lawful. Mr. Gray’s testimony as to what Mr. Mulkey then said is as follows:
“ When I told Mr. Mulkey that this contract [the previous one] was illegal, he said that what he wanted to do was to sell his salt, and, if there was not anything objectionable in our laws to the making and selling of salt, he wanted me to draw him a contract which would permit him to do it in a lawful way. I accordingly redrafted those clauses so as to eliminate the features which, in my opinion, were objectionable to our laws, and the contract offered in evidence here, and the one which is sued upon, practically contained the changes which I suggested. Mr. Mulkey said he wanted to comply with the law, and. he didn’t want to make a contract which was against the law, and he came to me, so that I would let him make a contract which was all right under the law.”
*135Mr. Mulkey testified as follows:
“ I had no other purpose in making ’this contract with the National Salt Company than to sell my salt for the best price I could obtain.
‘ ‘ Q. Did you have anything to do with the management of or business of the National Salt Company in any way ?
“A. No, sir; I had no connection with them; I had nothing to do, either at the time of making this contract or afterwards, with fixing the price that the National Salt Company should sell their salt for. We had no other purpose in putting the clause into the contract, referring to stipulated damages, other than to compensate us, by way of damage, if they did not remove their salt. It was no purpose of the Detroit Salt Company to raise, lower, or control the price of salt, in the future. It was no purpose of mine or the Detroit Salt Company. Mi-. White did not inform me what he was doing in connection with other plants. I knew he was negotiating, but I had no knowledge how far along he was, or that he would succeed in making any. It was no concern of ours, one way or the other, so long as we got what they agreed to pay us.”
At the date of the contract the price of salt was 45 cents per barrel. This price included the barrel, which cost about 18 cents. In a few months thereafter it reached 85 cents. It afterwards dropped to 70 cents, and then to 50 cents. Such fluctuations often occur in other commodities. Of itself, it is not conclusive that the purpose of the contract was to enhance the price. Plaintiff was not benefited by the advance; it received the same price for its product whether the market price went down or up.
There was no evidence to show how many salt companies there were in the United States. During the progress of the trial, counsel for defendant stated to the court that he could show that this contract (meaning, unquestionably, a similar one) was entered into by hundreds of other companies, not only in this State, but in almost all the States of the Union. The statement was not made good. Plaintiff’s witnesses had no knowledge of the subject except by hearsay, and did not know to what extent any similar contracts were made by the defendant and. *136others. The defendant introduced no proof on the subject, although its manager, Mr. Eddy, as above stated, was in the court-room during the trial, and Mr. White at its command.
That these parties signed an illegal contract is not conclusive evidence that they could not make a legal one, or that the subsequent contract entered into by them, valid upon its face, is illegal. The contention on the part of the plaintiff is that the prior contracts were made in the belief that the propositions therein contained were legal, but that, as soon as it was advised they were illegal, they were abandoned.
The purchase of some of the stock of the defendant company in open market by some of the stockholders of the plaintiff company, after this contract was executed, is not conclusive, if it is any, evidence of a purpose to make an illegal contract.
I do not think it can be said, under this record, that there was no evidence to support the validity of this contract, and that its invalidity was established beyond question. I deem it unnecessary to set forth in full the letters upon which the defendant very largely relies. Of those introduced, five were written before the contract was executed, not one of which in terms refers to a. contract between the parties. Others were written after the contract was executed.' The letters to which some of them are replies are not produced. Of 'those produced, some relate exclusively to the purchase of a salt property in Kansas, which Mr. Mulkey was evidently attempting to negotiate for Mr. White or his company. Others show that Mr. Mulkey suggested to Mr. White the propriety of attempting to prevent the erection of certain proposed plants, and of buying producing plants on the Detroit and St. Clair rivers. Mr. Mulkey was rigidly examined and re-examined on these letters, and his explanation thereof given to the jury. They are not, in my judgment, conclusive. Parties engaged in manufacture or business of any kind commit no legal wrong in attempting to prevent *137the erection of competing plants. Mr. Mulkey’s efforts to assist Mr. White in securing the purchase or output of other plants do not per se stamp the contract between these two corporations as illegal and void. All the letters, contracts, prior and subsequent acts, and the entire conduct and relations of the parties, were competent evidence to throw light upon the character of the contract. The court gave full opportunity to the defendant to make good its defense, but it chose to throw no light upon the controversy by disclosing facts within its own knowledge. I think the questions belonged to the jury, and not to the court, to determine.
2. On the cross-examination of Owen W. Mulkey, the secretary and treasurer of the plaintiff, he was asked, “Do you know what was the purpose for which you made this contract ?.” The court sustained the objection to the question, and error is assigned. At that time there had been nothing to indicate that the defendant proposed to set up the defense now made. Neither in the pleadings nor the proofs had anything appeared to indicate the defense. After the defense was admitted, the witness was recalled, and other witnesses for the plaintiff were fully questioned as to the purpose of the contract.
There are other assignments of error in the rulings upon the testimony, but I find no error in them, and do not consider them of sufficient importance to discuss.
3. Defendant propounded the following special question for the jury:
“ Did the plaintiff, the Detroit Salt Company, refuse to deliver the salt, cooperage, sacks, and other personal property of the National Salt Company, situated in or on the plant of the Detroit Salt Company, prior to 12 o’clock noon of the 17th day of August, 1901 ?”
The court refused to submit it, for the reason that, under the evidence, it could not be answered by “ yes ” or “ no.” It was conceded that the plaintiff refused to deliver certain sacks and some other personal property until it was paid for the salt which had already been shipped. But *138the salt had already been delivered upon' the warehouse floor. The salt referred to in the question was that loaded in the cars and ready for shipment. Defendant claimed plaintiff refused to allow it to be shipped. Plaintiff denied it. But if the jury should have found that the plaintiff had so refused, this would not be a violation of the contract sued on in this case. The shipments had been provided for by another contract subsequently entered into, which provided that it had nothing to do with the contract of July 28th. Shipments were not, therefore, made under the contract in suit, but on the one not at all involved here.
■ The refusal to surrender the sacks and other personal property was no violation of the contract here in suit. The contract did not cover this property. Demand was not made under it. The property belonged to defendant, but was lawfully in plaintiff’s possession until demand was made and possession refused. This rendered plaintiff subject to an action of replevin or trover.
4. Defendant made two motions for a new trial, the last based upon newly-discovered evidence, consisting of three letters written by Mr. Mulkey, the president of the plaintiff, to Mr. White, which .it had found among its papers after the trial. These motions were overruled, and I think correctly. No sufficient search for these letters was made, before the trial, to form the basis for granting a new trial on the ground of newly-discovered evidence. Besides, as already stated, the defendant was not entitled to any favors by the court, inasmuch as it saw fit upon the trial to withhold evidence of the purposes of this contract, if they were such as it claimed to be. Had it done so, there might have been no occasion for its motion for a new trial.
Judgment should be affirmed.